Title: To James Madison from Thomas Appleton, 3 February 1804 (Abstract)
From: Appleton, Thomas
To: Madison, James


3 February 1804, Leghorn. “Having been inform’d by the person who presented for payment my draft on the department of State for disbursements made by me in the year 1802. that the Vouchers were indispensable, I now forward them to you. Many of these documents comprise a variety of charges as they were not paid Seperately; but the whole together I believe will be found to Contain the total amount, excepting the postage account, which is Utterly impossible to obtain, as you will no doubt Sir at once perceive. This last item I am persuaded you will not find great, when it is considered, that I have not only from time to time, Sent Circulars to all the ports of Europe of the War with Tripoli; but likewise been the medium, thro’ which has passed many letters for the Consuls &c.”

Also encloses vouchers for his disbursements for 1803. Believes the sum charged for expenses he incurred in going to Florence will be admitted without a voucher because the trip was in the interest of U.S. commerce and “produced so happy an issue.”
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 2 pp. Enclosures not found.



   
   See Appleton to JM, 29 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:354).


